DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 03/22/2021. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: non-statutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art TATSUNO et al. (US 20160373705 A1; TATSUNO) teaches a magnification optical system forms an enlarged image of an object. It includes a refractive optical system including a plurality of lens groups; and a mirror train including a curved mirror, arranged in this order from an object side, a first focus structure configured to move the respective lens groups of the refractive optical system by different amounts along a normal line of a conjugate surface on the object side, and a second focus structure configured to move the respective lens groups along the normal line of the conjugate surface on the object side by different amounts from those of the first focus structure. TATSUNO does not anticipate or render obvious, alone or in combination, the second transmission surface is located at the other side 
Claims 2-18 are allowed as being dependent on claim 1.
As of claim 19, the closest prior art TATSUNO et al. (US 20160373705 A1; TATSUNO) teaches a magnification optical system forms an enlarged image of an object. It includes a refractive optical system including a plurality of lens groups; and a mirror train including a curved mirror, arranged in this order from an object side, a first focus structure configured to move the respective lens groups of the refractive optical system by different amounts along a normal line of a conjugate surface on the object side, and a second focus structure configured to move the respective lens groups along the normal line of the conjugate surface on the object side by different amounts from those of the first focus structure. TATSUNO does not anticipate or render obvious, alone or in combination, the second transmission surface being located at the other side with respect to the optical axis, the reflecting surface having a concave shape, and the second transmission surface having a convexly curved surface shape protruding toward the magnification side, the method comprising: disposing a first transfer surface on which a surface shape of the reflecting surface is transferred as an internal surface of a metal mold; arranging the second member inside the metal mold; injecting the first member between the second member and the first transfer surface inside the metal 
Claim 20 is allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Hatakeyama (US 20040174611 A1) teaches a variable power optical system for enlarging and projecting a reduction side object onto an enlargement side image plane, or reducing and projecting an enlargement side object onto a reduction side image plane. This variable power optical system includes a first optical component having a reflecting curved surface, and a second optical component disposed more toward the reduction side than the first optical component. The second optical component has a plurality of movable lens units, and the variable power optical system effects a variable power operation by movement of the plurality of lens units. If ray was traced from the reduction side toward the enlargement side, the second optical component forms an image of a reduction side conjugate point on the enlargement side than an optical surface of the first optical component that is most adjacent to the reduction side. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882